DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract contain the term of “in relation to”.  
Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In claim 1-8, all the references should be removed since such references carry no patentable weight.
Furthermore, the terms like “can”, “can be” “constrained to”, “characterized”, “associated with”, “respect to”, “about”, “in relation to” etc, in claims 1-8 are not conform with current U.S. practice.
In claim 1, the term “can be” should be changed to “is”.
In claim 4 and 8, the term of “can” should be changed to “is” or be removed.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “adjusting mechanism” in claims 1 and 2 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “mechanism" coupled with functional language “to adjust” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by an insufficient structural modifier “adjusting”. A review of the specification shows that, it is not clear, the following appears to may be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “adjusting mechanism" has been described in Page 3 line 29, Page 4 line 5, 10, 14 and 28, also in claim 3 cited “…a main support (21), that is movable with respect to a rest surface (R) of the product (P) for a pre-established work stroke between an initial position and a final position, with which the rotating rod (11) is associated slidably along an axial direction (Y); a feeler (22), arranged to come into contact with the product (P) and that is movable with respect to the main support (21) for a relative stroke between an initial position and a final position; a linkage mechanism (23), that connects the feeler (22) to the rotating rod (11) and that is structured to transmit to the rotating rod (11) a fraction or a multiple of the relative stroke between the feeler (22) and the main support (21).…”as some kind of mechanical structure, device has a main support, moveable, capable to adjust other mechanical part like rotating rod,  and also has  a feeler.
Claim limitation “feeler” in claims 3 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “feeler" coupled with functional language “to come into contact” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “feeler" has been described in Page 4 line 28, line 31 – Page 5 line 2 as some kind of structure that have a front plate, one or more rods and is connected to the “linkage mechanism” and operated by the “adjusting mechanism”.
Claim limitation “linkage mechanism” in claims 3 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism" coupled with functional language “to transmit” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “linkage mechanism" has been described in Page 5 line 29, Page 6 line 5, Page 7 line 7 and line 21 and claim 4 and 7 as some kind of structure that capable to transmit forces, motion or rotation, also structure capable to connect rotating rods and bars.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:
The term “it” is indefinite, because it is unclear what “it” is referring to. Clarification if required.
The term “in relation to” is indefinite, what “relation” is considered as “in relation to”? 
The term “characterized” is indefinite, how “characterize” consider as “characterized”?

In claim 2: 
The limitations “the length” and “the stroke
The limitation “the rod” are insufficient antecedent basis. The limitation is indefinite, because examiner is unclear “the rod” is “the rotating rod” or not, since there are many different rods in drawings, clarification is required.
	In claim 3, the limitations “initial position” and “final position” are both repeated twice, they are indefinite, because it is unclear to examiner are there are two “initial position” or they are same; two “final position” or they are the same?
	In claim 4:
The limitation “a first axis” is indefinite, and it is unclear and very confusing to examiner, because the drawing clearing show there is two “first axis” and which “rotatable” are applicant referring to? Clarification is required.
The limitation “a second axis” is indefinite, and it is unclear and very confusing to examiner, because the drawing clearing show there is two “second axis” and which “rotatable” or “slidable” are applicant referring to? Clarification is required.
	In claim 6:
The term “constrained to” is indefinite, how “constrain” consider as “constrained”?
The term “about” is indefinite, what “about” is referring?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ascari et al (US20060021522A1) here in set forth as Ascari/1522.
Regarding claim 1, Ascari/1522 discloses a machine for removing seeds (refer to title: “Machines used for peeling and coring melons and pineapples”), comprising: 
a rotating rod (spindle 5, support 6, joint 7, axis of rotation 31, blade 16, sleeve 4/b, fig. 13, 17 and 18) that is movable between a first position (refer to fig.8), in which it is found outside of a product (fruit 23, refer to fig.8), and a second position (refer to fig.9), in which it can be inserted in a product (fruit 23, refer to fig.9); 
a curved knife (blade 16, fig 17 or 18), associated with the rotating rod (spindle 5, support 6, joint 7, axis of rotation 31, blade 16, sleeve 4/b, fig. 13, 17 and 18); 
characterized in that it comprises an adjusting mechanism (refer to fig.7) structured so as to adjust the second position (refer to fig.9) of the rotating rod (spindle 5, support 6, joint 7, axis of rotation 31, blade 16, sleeve 4/b, fig. 13, 14 and 15) in relation to at least one dimension of the product (fruit 23, refer to fig.9) being processed.

    PNG
    media_image1.png
    772
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    776
    media_image2.png
    Greyscale


Regarding claim 2, Ascari/1522 further discloses the adjusting mechanism (refer to fig.7) is structured so as to adjust the length (refer the movement length between fig. 8 and 9 of blade 1) of the stroke of the rod (spindle 5, support 6, joint 7, axis of rotation 31, blade 16, sleeve 4/b, fig. 13, 17 and 18) between the first (refer to fig.8) and the second (refer to fig.9) position, in relation to at least one dimension of the product (fruit 23, refer to fig.9) being processed.

	Regarding claim 3, Ascari/1522 further discloses the adjusting mechanism (refer to fig.7) comprises: 
refer to “main support” annotated on fig.7 shown below), that is movable (refer to “movable with respect to a rest surface” annotated on fig.7 shown below) with respect to a rest surface (refer to “rest surface” annotated on fig.7 shown below) of the product (fruit 23, refer to fig.9) for a pre-established work stroke  between an initial position and a final position (refer as closing and opening in fig.7 and fig.9), with which the rotating rod (refer to fig.10) is associated slidably along an axial direction (refer to “slidably along an axial direction” annotated in fig.7); 
	a feeler (blade 1, fig. 8-12), arranged to come into contact with the product (fruit 23, refer to fig.9)  and that is movable with respect to the main support (refer to “main support” annotated on fig.7 shown below) for a relative stroke (refer to fig. 8 and 9) between an initial position (refer to fig.8) and a final position (refer to fig.9); 
	a linkage mechanism (pinion 13 fig.13), that connects the feeler (blade 1, fig. 8-12)  to the rotating rod (refer to fig.10) and that is structured to transmit to the rotating rod (refer to fig. 14 and 15)  a fraction or a multiple of the relative stroke [refer to Par.0057 cited: “…blade 1 while the blades 14, 15 are rotated only once by 360.degree…”] between the feeler (blade 1fig. 8-12) and the main support (refer to “main support” annotated on fig.7 shown below).

    PNG
    media_image3.png
    516
    847
    media_image3.png
    Greyscale


Regarding claim 8, Ascari/1522 further discloses the curved knife (blade 16, fig 17 or 18) is movable with respect to the rotating rod (spindle 5, support 6, joint 7, axis of rotation 31, blade 16, sleeve 4/b, fig. 13, 17 and 18) between an active position (when the  blade 16 rotate around spindle 5 in fig. 17 and 18), in which it can operate on a product (fruit 23, refer to fig.9) removing a part thereof, and an inactive position (when the blade 16 not rotating and stop at the position shown in fig. 17), in which it cannot interact with the product (fruit 23, refer to fig.9).

Claims 1-2 and 8 are also rejected under 35 U.S.C. 102(a1) as being anticipated by Ascari et al (US2004/0089166A1) here in set forth as Ascari/9166.
Regarding claim 1, Ascari/9166 discloses a machine for removing seeds (refer to title: “Machines for industrial peeling of citrus fruits”), comprising: 
rotatable head 28 and thorns 42, fig.7) that is movable between a first position [refer as the position “before clamping the fruit”, refer to Par.0033 cited: “…The system is realized and arranged in such a way, that by axially pushing the bracket 36 by means of a linear actuator 41, both rotatable small heads 28-31 approach each other concentrically and clamp the fruit, and the latter is always disposed in the same spatial position independently of its size…”], in which it is found outside of a product (fruit 11, refer to fig.8), and a second position [refer as the position “clamping the fruit”, refer to Par.0033 cited: “…The system is realized and arranged in such a way, that by axially pushing the bracket 36 by means of a linear actuator 41, both rotatable small heads 28-31 approach each other concentrically and clamp the fruit, and the latter is always disposed in the same spatial position independently of its size…”], in which it is inserted (refer as the thorn inserted in the fruit in fig.8) in a product (fruit 11, refer to fig.8); 
a curved knife (mill 47, fig 9 or 10), associated with the rotating rod (rotatable head 28 and thorns 42, fig.7); 
characterized in that it comprises an adjusting mechanism (bushing 30, shaft 29, 44, second connecting rod 40, rocker arm 39,connecting rod 38, rod 37, plier 43 refer to fig.7) structured so as to adjust the second position [refer as the position “clamping the fruit”, refer to Par.0033 cited: “…The system is realized and arranged in such a way, that by axially pushing the bracket 36 by means of a linear actuator 41, both rotatable small heads 28-31 approach each other concentrically and clamp the fruit, and the latter is always disposed in the same spatial position independently of its size…”] of the rotating rod (rotatable head 28 and thorns 42, fig.7) in relation to at least one dimension of the product (fruit 11, refer to fig.8) being processed (refer as the miller 47 processing the fruit 11, fig.9).

    PNG
    media_image4.png
    550
    715
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    560
    641
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    688
    551
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    674
    520
    media_image7.png
    Greyscale

Regarding claim 2, Ascari/9166 further discloses the adjusting mechanism (bushing 30, shaft 29, 44, second connecting rod 40, rocker arm 39,connecting rod 38, rod 37, plier 43 refer to fig.7) is structured so as to adjust the length of the stroke of the rod (rotatable head 28 and thorns 42, fig.7) between the first [refer as the position not “clamp the fruit” in Par.0033] and the second position [refer as the position “clamp the fruit” in Par.0033], in relation to at least one dimension of the product (fruit 11, refer to fig.8) being processed.

Regarding claim 8, Ascari/9166 further discloses the curved knife (mill 47, fig 9 or 10) is movable with respect to the rotating rod (rotatable head 28 and thorns 42, fig.7) between an active position (refer the position that “processing the fruit” in fig. 10), in which it can operate on a product (fruit 11, refer to fig.8) removing a part [refer to Par.0040 cited: “…spatially positions the peeling device and its mill--in station No. 3--, which will perform fruit peeling …”] thereof, and an inactive position, in which it cannot interact with the product (fruit 11, refer to fig.8).

Claims 1-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by URSCHEL et al (US2252951).
	Regarding claim 1, URSCHEL discloses a machine for removing seeds, (refer to title “tomato corer”) comprising: 
	a rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below), that is movable between a first position (refer to “first position” annotated in fig.9 below), in which it is found outside (refer to fig. 10 annotated below) of a product (refer to “product” annotated in fig.9), and a second position (refer to “second position” annotated in fig.9 below), in which it can be inserted in a product (refer to “product” annotated in fig.9); 
	a curved knife (coring knife 94, refer to “curved knife” annotated in fig.9 below), associated with the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below),; 
	characterized in that it comprises an adjusting mechanism (refer to “adjusting mechanism” annotated in fig.9 below) structured so as to adjust the second position (refer to “second position” annotated in fig.9 below) of the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below) in relation to at least one dimension of the product (refer to “product” annotated in fig.9 below) being processed.

    PNG
    media_image8.png
    578
    1032
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    370
    698
    media_image9.png
    Greyscale


	Regarding claim 2, URSCHEL further discloses the adjusting mechanism (refer to “adjusting mechanism” annotated in fig.9 shown) is structured so as to adjust the length of the stroke (refer to fig. 9 and 10 shown) of the rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below) between the first and the second position (refer to “first position” and “second position annotated in fig.9 shown), in relation to at least one dimension of the product (refer to “product” annotated in fig.9 shown) being processed.
	
	Regarding claim 3, URSCHEL further discloses the adjusting mechanism (refer to “adjusting mechanism” annotated in fig.9 shown) comprises: 
	a main support (refer to “main support” annotated in fig.9 shown below), that is movable with respect to a rest surface (refer to “rest surface” annotated in fig.9 shown below) of the product for a pre-established work stroke (refer to “stroke” annotated in fig.9 shown below) between an initial position and a final position (refer to “initial and final position” annotated in fig.9 shown below), with which the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below) is associated slidably along an axial direction (refer to the axial direction of “stroke” annotated in fig.9 shown below); 
	a feeler (refer to “feeler” annotated in fig.9 shown below), arranged to come into contact with the product (refer to “product” annotated in fig.9 shown above) and that is movable with respect to the main support (refer to “main support” annotated in fig.9 shown below) for a relative stroke between an initial position and a final position (refer to “initial and final position” annotated in fig.9 shown below); 
	a linkage mechanism (refer to fig.5 shown below), that connects the feeler (refer to “feeler” annotated in fig.9 and 5 shown below) to the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below) and that is structured to transmit to the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 below) a fraction or a multiple of the relative stroke between the feeler and the main support.

    PNG
    media_image10.png
    599
    1041
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    679
    827
    media_image11.png
    Greyscale

Regarding claim 4, URSCHEL further discloses the linkage mechanism (refer to annotated fig.5 shown above and fig.9 shown below) comprises at least one oscillating bar (refer to “oscillating bars” annotated in fig.9 shown below) that has: 
	a first constraint (refer to “first constraint” annotated in fig.9 shown below), at which it is rotatable with respect to the main support (refer to “main support” annotated in fig.9 shown below) about a first axis (refer to “first constraint’s” axis annotated in fig.9 shown below); 
	a second constraint (refer to “second constraint” annotated in fig.9 shown below), at which it is slidable with respect to the feeler (refer to “second constraint” annotated in fig.9 shown above) and can rotate about a second axis (refer to “second constraint’s” axis annotated in fig.9 shown below); 
	a third constraint (refer to “third constraint” annotated in fig.9 shown below), at which it is slidable with respect to the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9) and can rotate about a third axis (refer to “third constraint” axis annotated in fig.9 shown below); 
	the rotation axes of the constraints are parallel to each other (refer to fig.9 shown below, it is noted that each rotation axes are parallel to each other).

    PNG
    media_image12.png
    631
    969
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    565
    851
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    659
    620
    media_image14.png
    Greyscale


	Regarding claim 5, URSCHEL further discloses the third constraint (refer to “third constraint” annotated in fig.9 shown above) is in an intermediate position (it is noted:  between the first (refer to “first constraint” annotated in fig.9 shown below) and the second constraint (refer to “second constraint” annotated in fig.9 shown below).

	Regarding claim 6, URSCHEL further discloses the third constraint (refer to “third constraint” annotated in fig.9 shown above) is associated with an attachment element (refer to “attachment element” annotated in fig.9 shown below) that is solidly constrained to the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9) with respect to the movement along the axial direction and that permits rotation of the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 shown) about the axial direction (refer to “third constraint” annotated in fig.9 shown above).

    PNG
    media_image15.png
    659
    620
    media_image15.png
    Greyscale


	Regarding claim 7, URSCHEL further discloses two oscillating bars intersecting symmetrically with respect to the third constraint (refer to “third constraint” annotated in fig.9 shown above). 

    PNG
    media_image16.png
    570
    889
    media_image16.png
    Greyscale


	Regarding claim 8, URSCHEL further discloses the curved knife (coring knife 94, refer to “curved knife” annotated in fig.9 below) is movable with respect to the rotating rod (shaft 101, housing 100, coring carriage 95, coring knife 94, pin 98 refer to “rotating rod” annotated in fig.9 shown) between an active position (refer to “second position” annotated in fig.9 shown), in which it can operate on a product (refer to “product” annotated in fig.9 shown) removing a part (refer to fig.8) thereof, and an inactive position (refer to fig.6), in which it cannot interact with the product (refer to “product” annotated in fig.9 shown).

    PNG
    media_image17.png
    304
    214
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    269
    168
    media_image18.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of Patent No. 7581491. 

Present applicant 16/340,267
Patent No: 7581491
1. A machine for removing seeds, comprising: a rotating rod (11), that is movable between a first position, in which it is found outside of a product (P), and a second position, in which it can be 5inserted in a product (P); a curved knife (12), associated with the rotating rod (11); characterized in that it comprises an adjusting mechanism (20) structured so as to adjust the second position of the rotating rod (11) in relation to at least one dimension of the product (P) being processed.  
102. The machine according to claim 1, wherein the adjusting mechanism (20) is structured so as to adjust the length of the stroke of the rod (11) 
  
3. The machine according to claim 1, wherein the adjusting mechanism 15(20) comprises: a main support (21), that is movable with respect to a rest surface (R) of the product (P) for a pre-established work stroke between an initial position and a final position, with which the rotating rod (11) is associated slidably along an axial direction (Y);  20a feeler (22), arranged to come into contact with the product (P) and that is movable with respect to the main support (21) for a relative stroke between an initial position and a final position; a linkage mechanism (23), that connects the feeler (22) to the rotating rod (11) and that is structured to transmit to the rotating rod (11) a fraction or a 25multiple of the relative stroke between the feeler (22) and the main support (21). 
 
4. The machine according to claim 3, wherein the linkage mechanism (23) comprises at least one oscillating bar (24) that has: a first constraint (A), at which it is rotatable with respect to the main 30support (21) about a first axis (Ra); a second constraint (B), at which it is slidable with respect to the feeler WO 2018/087646PCT/IB2017/056923 10 (22) and can rotate about a second axis (Rb); a third constraint (C), at which it is slidable with respect to the rotating rod (11) and can rotate about a third axis (Rc); the rotation axes (Ra, Rb, Rc) of the constraints (A, B, C) are parallel to 5each other.  

5. The machine according to claim 4, wherein the third constraint (C) is in an intermediate position between the first and the second constraint (A, B).  
6. The machine according to claim 4, wherein the third constraint (C) is 10associated with an attachment element (25) that is solidly constrained to the rotating rod (11) with respect to the movement along the axial direction (Y) and that permits rotation of the rotating rod (11) about the axial direction (Y).  

7. The machine according to claim 4, comprising two oscillating bars (24) 15intersecting symmetrically with respect to the third constraint (C).  

8. The machine according to claim 1, wherein the curved knife (12) is movable with respect to the rotating rod (11) between an active position, in which it can operate on a product (P) removing a part thereof, and an inactive position, in which it cannot interact with the product (P).



2. A machine according to claim 1, wherein said mechanical feeder comprises: a cradle configured to accept the fruit placed thereon with an axis of the fruit pointing in a horizontal direction, a clamping device for clamping the fruit on said cradle, a height-aligning mechanical assembly configured to align, in height, a center line of the fruit with respect to an axis of rotation of said kit blades, an adjustment rod configured to adjust a position of alignment of the fruit in accordance with the gauge of the fruit, and a shifting mechanical assembly, which shifting mechanical assembly shifts transfers the fruit to said pliers. 

3. A machine according to claim 1, further comprising a shifting mechanical assembly to shift the pliers until the center of gravity of the fruit coincides with an axis of rotation of said kit blades. 

4. A machine according to claim 3, wherein said pliers are configured to move in translation so that the fruit contacts said fruit splitting blade and said fruit splitting blade splits the fruit longitudinally into two identical parts. 

5. A machine according to claim 1, wherein said kit blades are integral with a spindle set in rotation by an intermittently actuated mechanical device. 

6. A machine according to claim 5, wherein, upon the center of gravity of an individual piece of the fruit being in a concentric position on a rotation axis of said kit blades, said spindle rotates by 360.degree. so that the kit blades separate both fruit skin and fruit core from an inside of the fruit to separate edible pulp from outer skin and from a central region containing pips. 

7. A machine according to claim 1, further comprising: a machine frame, wherein, said kits each include a plate of one of a first kind and a second kind, said plate removably mounted in said aperture, and said fruit splitting blade (1) i) has a flat portion, ii) is substantially flat and sufficiently 

8. A machine according to claim 7, wherein said kits: have a first configuration for processing melons, the first configuration of each kit including: plural of said kit blade rotatable about the axis of rotation and spaced at different distances from the aperture of the fruit splitting blade, said plate of the first kind configured to be inserted in said aperture of said fruit splitting blade; a blade-supporting spindle, integrally carrying said plural kit blades, an aperture formed in said plate of the first kind, said aperture receiving said kit blades and allowing rotation of said kit blades, and a thickness of the plate of the first kind and of the blade-supporting spindle, and a width of the kit blades, do not exceed a thickness of the splitting blade; and have a second configuration for processing pineapples and, the second configuration of each kit including: said plate of the second kind configured to be inserted on said fruit splitting blade, a blade-supporting spindle, integrally carrying said kit blades, an aperture formed in said plate of the second kind, said aperture receiving said kit blade and allowing rotation of said kit blade, and a thickness of the plate of the second kind and of the blade-supporting spindle, and a width of the kit blades, do not exceed a thickness of the splitting blade, a circular plug cutter comprised of two separate parts integrally fixed opposites sides of the plate of the second kind and on the center line of the plate of the second kind, said two separate parts being fixed in coincident positions and an end of the plate of the second kind located near the tip of the splitting blade; and further comprising parts for replacing, within one of said splitting blades, a kit of the first configuration with a kit of the second configuration. 

9. A machine according to claim 8, wherein, the kit blades of the kits of the first configuration for processing melons are one of semicircular and half-oval blades, the kit blades of the kits of the second configuration for processing pineapples comprise a single, shaped blade in combination with the circular plug cutter, kits of a third configuration for processing watermelons comprise a single, shaped blade, and kits of a fourth configuration for peeling watermelons and for 

10. A machine according to claim 1, further comprising: a circular plug cutter configured to separate a central fibrous fruit stem from the fruit, the plug cutter comprising two separate parts mounted on opposite sides of a centerline of said splitting blade. 

11. A machine according to claim 2, further comprising a shifting mechanical assembly to shift the pliers until the center of gravity of the fruit coincides with an axis of rotation of said semicircular blades.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of Patent No. 7581491 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of Patent No. 7581491.
This is a non-provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ascari et al US2005/0028686A1 discloses a device for peeling pulpy fruit, having an adjustable cutting depth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761